Title: From James Madison to James Monroe, 13 February 1819
From: Madison, James
To: Monroe, James


Dear Sir
Montpr. Feby. 13. 1819
I recd. by the last mail your favor of the 7th. The death of Genl. Mason with the manner of it is an event truly lamentable. The only alleviation it admits is in the hope that its admonitions will not be fruitless.
The Newspapers from Washington not having come to hand regularly of late, and other matters having engaged my attention, I am but partially acquainted with what has passed in Congress, on the subject of the proceedings in Florida. The views of the Executive could not certainly have been better directed than to the objects of shielding the Constitution, silencing Spain & her Allies, and turning every thing to the best account for the nation. It will be a most happy termination of the business if Onis should make good the prospect of the desired accomodation of our affairs of Spain.
It would be a happiness also if the subject as it relates to General Jackson could have an issue satisfactory to his feelings & to the scruples of his friends & admirers. Mr. Adams has given all its lustre to the proof that the Conduct of the General is invulnerable to complaints from abroad; and the question between him & his country ought to be judged, under the persuasion that if he has erred, it was in the zeal of his patriotism, and under a recollection also of the great services he has rendered.
You have seen the agreeable result at Richmond to the report of the University Commissioners. I do not know what steps have been taken for carrying the law into execution.
I have heard nothing from or of Mr. Jefferson, since the visit of Dr. Eustis & myself to Monticello. I mentioned to you the state of his health at that time, & our hopes that it would soon be entirely restored. It is to be wished that he may witness & guide the launching of the Institution which he put on the Stocks, & the materials for which were supplied from his Stores.
I take this occasion of thanking you for the copy of the earliest proclamation of a Fast: which came duly to hand. Health & success
James Madison
